UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4993



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ABEL RIVERA ALVARADO,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty Jr., Chief
District Judge. (1:05-cr-00393-JAB)


Submitted: July 19, 2007                      Decided:   July 24, 2007


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


A. Wayne Harrison, Sr., LAW OFFICES OF A. WAYNE HARRISON,
Greensboro, North Carolina, for Appellant. Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Abel    Rivera    Alvarado     appeals     from    the   seventy-six   month

sentence    he    received    after     he   pled    guilty   to    conspiracy    to

distribute       between     five   and      fifteen   kilograms      of   cocaine

hydrochloride, in violation of 21 U.S.C. § 846 (2000).                  Alvarado’s

counsel filed a brief pursuant to Anders v. California, 286 U.S.

738, 744 (1967), stating that there were no meritorious issues for

appeal, but suggesting that the district court erred in sentencing

Alvarado.     Alvarado was advised of his right to file a pro se

supplemental brief, but he has not done so.                   For the following

reasons, we affirm.

     The district court sentenced Alvarado in light of United

States v. Booker, 543 U.S. 220, 224 (2005), and 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2007).                 This Court reviews a post-

Booker sentence to determine whether the sentence is within the

statutorily prescribed range and is reasonable.                 United States v.

Moreland, 437 F.3d 424, 433 (4th Cir.), cert. denied, 126 S. Ct.

2054 (2006).        A sentence within a properly-calculated advisory

Sentencing Guidelines range is presumptively reasonable.                   Rita v.

United States,        U.S.    , 2007 WL 1772146 (U.S. June 21, 2007) (No.

06-5754); United States v. Johnson, 445 F.3d 339, 341-43 (4th Cir.

2006).      Here,     the    district     court     correctly      calculated    the

sentencing range, treated the federal Sentencing Guidelines as

advisory, as directed by Booker, considered the § 3553(a) factors,


                                        - 2 -
and sentenced Alvarado in the middle of his advisory sentencing

range.    Thus, we find no error in sentencing.

     We have examined the entire record in this case in accordance

with the requirements of Anders, and find no meritorious issues for

appeal.     Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave   to   withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and     argument   would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                      - 3 -